PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/823,170
Filing Date: 27 Nov 2017
Appellant(s): Ferranti, Daniel, J.



__________________
Scott D. Paul, Registration No. 42,984
For Appellant


EXAMINER’S ANSWER






This is in response to the Appeal Brief filed 1/12/2022 (hereinafter “Brief”) appealing from the Final Office Action mailed 8/12/2021 (hereinafter “Office Action”).

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action identified above is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The Rejection of Claims 1-2, 4-6, and 21-30 under 35 U.S.C. 103 as being unpatentable over Sidebottom in view of Lawrence in further view of Kurtz is withdrawn.

(2) Response to Argument
Appellant’s arguments have been fully considered but are not persuasive.

Rejection of Claims 1-2, 4-6, and 21-30 under 35 U.S.C. 112(a):
Arguments regarding 35 USC §112(a) – Appellant asserts that the written description requirement has been satisfied as Application has provided ample description of the identifying characteristics that are associated with the claimed NLP engine, risk identifier extractor, and risk assessment generator and that the asserted lack of structure is not legally-recognized reasoning sufficient to establish a prima facie case.  Examiner disagrees as these elements of the claims, the operations module, the geographic region module, and risk rating module, are all black boxes, as shown in Appellant’s Specification and the Final Office Action of 8/12/2021. Appellant has not even stated what structure they might be, or how those structures would perform the limitations of the claims. For instance, What is the operations module? And how does it perform the limitations of the claims? Appellant’s Specification, for instance, states:


Which shows what the module may output, but not how any of the processes are performed or how this module is structured to perform these. Further, for the geographic region module is stated in Appellant’s specification as:
“[0057] Geographic region module 308 identifies a set of local rules and regulations that were issued from the first geographic region, to wit, the provenance of the set of local rules and regulations may indicate the first geographic region. In one embodiment, geographic region module 308 may determine that a set of local rules and regulations are from the first geographic region based on constructing a database query to retrieve data records from local regulations database 310. In another embodiment, geographic region module 308 may determine that a set of local rules and regulations are from the first geographic region based on parsing the metadata of the data records representative of the local rules and regulations. [0058] In one embodiment, geographic region module 308 assigns a local risk sub-rating to each local rule and regulations within the set of local rules and regulations. In some embodiments, geographic region module 308 may determine that the local rules and regulations issued from the first geographic region do not exist. If so, geographic region module 308 instructs risk rating module 304 to prompt whether default risk rating is to be adjusted based on only the input data generated from operations module 312. In other embodiments, geographic region module 308 instructs risk rating module 304 to reject input data generated from operations module 312 if geographic region module 308 determines that the local rules and regulations issued from the first geographic region do not exist.”
Again, how does the geographic region module identify a set of local rules, determine what regulations might be, and how does the structure of this module help to do this? What is the structure of this other than what is input and its potential outputs? These are merely exemplary and these are black boxes. Appellant has merely asserted, by stating multiple paragraphs, that they describe sufficient, relevant, identifying characteristics of these elements, but yet has not pointed out any structure or formula as to how these processes are performed, do not have explain how any of these actions are 
To summarize, the Claims recite multiple black boxes and Appellant is silent in their remarks as to what they are or how they would perform the claimed limitations, and thus the rejection under 112(a) remains.

Rejection of Claims 1-2, 4-6, and 21-30 under 35 U.S.C. 112(b):
Arguments regarding 35 USC §112(b) – Appellant argues that Examiner analysis is flawed because there is intrinsic evidence that the term “operational content” is referring to the output of the NLP algorithms that are being applied to unstructured text descriptions of operational activities, and thus is eligible. Appellant further states that Examiner’s interpretation of the operational content is incorrect as it must be the output of an NLP algorithm. Examiner disagrees as this was newly amended and Appellant’s Specification states:
“[0059] Operations module 312 receives input data from client 314 which provides at least one description of operational activities. In some embodiments, description of operational activities may be in different business operations categories such as service operations (e.g., finance, technology), merchandising operations, manufacturing operations, and distribution operations. In one embodiment, the description of operational activities may include the number of the operational activities that are or will be conducted in the first geographic region within a predetermined time period. In another embodiment, the description of operational activities may also include a number of goods being transferred through the operational activities conducted in the first geographic region. For example, a description of operational activities may include a one-time cash transaction in excess of two million dollars for purchasing seventeen cryptocurrency coins in the first geographic region. [0060] In some embodiments, operations module 312 may utilize natural language processing (NLP) algorithms on the description of operational activities provided by client 314. Operations module 312 may execute NLP algorithms to extract content that may be consumed by risk rating module 304. In one embodiment, operations module 312 may parse various forms of the text corpus of the natural language description of operational activities and may output various”

	The phrase “operational content” does not appear in Appellant’s Specification anywhere. And although this paragraph was used to broadly give support under 112(a) for this limitation, it does not 

Rejection of Claims 1-2, 4-6, and 21-30 under 35 U.S.C. 101:
Arguments regarding 35 USC §101 Alice – Appellant asserts that Examiner’s analysis provides no explanation as to why the limitations at issue recite the alleged abstract idea of risk mitigation, and thus is eligible. Examiner disagrees as first in the previous Patent Board Decision of 1/27/2021 it was decided that the invention concerns managing operational risk (mitigating risk) as exemplified in the excerpt here:

    PNG
    media_image2.png
    378
    529
    media_image2.png
    Greyscale

This is clearly decided and the new amendments have not changed this as per the rejection. Further, there are multiple abstractions here classified in Prong 1 by the Examiner: that of a Mental 
Appellant asserts that Examiner has present no evidence to support that the operations module, geographic regions module, risk rating module, and graphical user interface are “generic” computer components, that Examiner has not taken into consideration all of the claim limitations, and has not followed the proper guidelines associated with Prong 2 of step 2A, and thus the Claims are eligible. Examiner disagrees as first neither Appellant in their arguments nor in Appellant’s own specification shows any evidence as to why they aren’t generic. Examiner has cited to Appellant’s specification that shows no structure or detail of any of the additional elements. For instance the GUI is shown in Fig. 1 which for ease is shown here:

    PNG
    media_image3.png
    402
    529
    media_image3.png
    Greyscale


“[0034] Device 132 is an example of a device described herein. For example, device 132 can take the form of a smartphone, a tablet computer, a laptop computer, client 110 in a stationary or a portable form, a wearable computing device, or any other suitable device. Any software application described as executing in another data processing system in FIG. 1 can be configured to execute in device 132 in a similar manner. Any data or information stored or produced in another data processing system in FIG. 1 can be configured to be stored or produced in device 132 in a similar manner.”  

Showing that these limitations can be performed on any type of device, such as a smartphone or laptop as above, and from this interpretation, one would reasonably deduce the aforementioned steps 
Appellant asserts that each of the limitations cannot be performed in the mind, as they require using the different modules and interface, utilize natural language processing, and thus Examiner has misrepresent the Claims. Further Appellant states that converting the risk rating to a different format to be displayed on the graphical user interface is similar to Examples 37-42 and thus is eligible. Examiner disagrees as Appellant here is making a mere assertion of eligibility, and that they are eligible because they require a computer. Requiring a computer or an additional element does not make a limitation or claim eligible, and further this is utilization of current technologies to perform the abstract portions of the claims, and to address the “converting… the adjusted risk rating to a different formation to be displayed on the graphical user interface” limitation this is part of the abstraction as this is a drafting technique meant as per Appellants Specification which states:
 “[0068] The application selects a set of local rules and regulations issued by the geographic region (block 506). The application determines a subset of local rules and regulations applicable to the description of the operational activities (block 508). The application determines a local risk rating based on the subset of local rules and regulations (block 510). The application adjusts default risk rating based on the local risk rating (block 512). In some embodiments, the application may convert the format of the adjusted risk rating to be displayed on a computer graphical user interface, e.g., interface 402 in FIG. 4. Process 500 terminates thereafter.”

Which shows that this conversion is simply displaying this information on an interface, which is a transmission of the analyzed information, and thus it is clear by Appellant’s own specification as above that this conversion is part of the abstract idea, and this is part of “apply it” (MPEP 2106.05f) of having “Mere instructions to apply an exception”. The previous Board decision also stated that there is no improvement by this conversion by stating:

    PNG
    media_image4.png
    714
    515
    media_image4.png
    Greyscale

And Appellant has not changed anything to this conversion limitation that would change this, other than adding the aforementioned generic computer application being utilized to perform the abstract limitation of “converting the adjusted risk rating to a different format to be displayed”. Further, the application of a natural language processing is part of the abstraction as claimed as natural language 
“[0060] In some embodiments, operations module 312 may utilize natural language processing (NLP) algorithms on the description of operational activities provided by client 314. Operations module 312 may execute NLP algorithms to extract content that may be consumed by risk rating module 304. In one embodiment, operations module 312 may parse various forms of the text corpus of the natural language description of operational activities and may output various analysis formats, including part-of-speech tagged text, phrase structure trees, and grammatical relations (typed dependency) format. In some embodiments, operations module 312 can be trained through machine learning via a collection of syntactically annotated data. In one embodiment, operations module 312 may utilize lexicalized parsing to tokenize the natural language description then construct a syntax tree structure of text tokens for the natural language description. In another embodiment, operations module 312 may utilize dependency parsing to identifying grammatical relationships between each of the text tokens in the natural language description. Based on the output from the NLP algorithm, operations module 312 may generate description features that summarize the natural language description of operational activities inputted by client 314.”

Which shows that at best this is any NLP algorithm, as there is no description as what these algorithms are or how they might work, taken and claimed broadly, and thus generic computer components, and the claims merely utilize these current technologies (algorithms) to perform the abstract limitations, which is applying it similar to that of Alice, and not rooted in computer technologies but merely a utilization of these technologies. Therefore this is not significantly more under 2B nor a practical application under Prong 2.  The fact that a generic computer may utilize a module or interface does not make a claim eligible, and the proper Alice analysis has been performed. A human can read through and process unstructured text (i.e. handwriting) of operational activities associated with the geographic region.

To summarize, the Claims recite multiple abstract concepts, which are not practically integrated, nor significantly more and thus the rejection under 101 Alice remains.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        2/7/2022


Conferees:
/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683

/WILLIAM A BRANDENBURG/Quality Assurance Specialist, Technology Center 3600                                                                                                                                                                                                                                                                                                                                                                                                                


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.